DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and the species, polypropylene, in the reply filed on August 31, 2022 is acknowledged.  The traversal is on the ground(s) that subject of claims is sufficiently related that a thorough search for any of one group would encompass the search for the subject of remaining claims.  Applicant submits that search and examination of the entire application could be made without serious burden.  This is not found persuasive because it has been established that inventions have acquired a separate status in the art because of their recognized divergent subject matter, inventions have acquired a separate status in the art as shown by their different classification, and they require a different field of search.   Therefore, restriction for examination purposes as indicated is proper.
Claim grouping has been reexamined, and it is deemed that claims 10 and 11, drawn to a process for the manufacture of the composition of claim 1, is sufficiently related such that this office action includes search for those claims.  Claims 1-11 will be examined herein, and claims 12-15 have been withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 14, please insert “at least one thermoplastic” prior to “polymer” so that terminology is consistent with that recited in line 5.  

Claim 1 is objected to because of the following informalities:  In line 14, please replace “below the” with “below a”.  

Claim 2 is objected to because of the following informalities:  In line 1, please insert “at least one thermoplastic” prior to “polymer”.  

Claim 10 is objected to because of the following informalities:  In line 4, the phrase “polymer comprises” is superfluous and may be deleted.  

Claim 10 is objected to because of the following informalities:  In line 4, please insert “is” after “thermoplastic polymer”.

Claim 10 is objected to because of the following informalities:  In line 13, please insert “at least one thermoplastic” prior to “polymer”.  

Claim 11 is objected to because of the following informalities:  Process claims must include an action verb.  In line 3, please insert “treating” prior to “the at least one” and delete “is treated”.  

Claim 11 is objected to because of the following informalities:  In line 4, please replace “the melting” with “a melting”.  

Claim 11 is objected to because of the following informalities:  In line 4, please replace “the onset” with “an onset”.  

Claim 11 is objected to because of the following informalities:  In line 4, please replace “the recrystallization” with “a recrystallization”.  

Claim 11 is objected to because of the following informalities:  In line 6, please insert “treating” prior to “the at least one” and delete “has been treated”.  

Claim 11 is objected to because of the following informalities:  In line 7, the phrase “for the at least one thermoplastic polymer” is superfluous and may be deleted.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the polymer blend” in line 2 of claim.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the polymer particles” in line 2 of claim.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It would appear that polymer particles, rather than the entire composition, exhibit claimed distribution width d90-d10/d50.  Note that particle distribution terms, which characterize polymer particles, is described in claim 6.  

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the polymer particles” in line 2 of claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 107340270).
Example 1 of Wang et al. discloses a polypropylene in the form of a powder having a particle size distribution of d10 = 22 µm, d50 = 41 µm, d90 = 74 µm and span d90-d10/d50 of 1.26.  The d10, d50, and d90 values meet claimed limits of not more than 50 µm, not more than 90 µm, and not more than 120 µm, respectively.  Melting temperature of the polypropylene powder is determined by DSC using a ramp speed of 10 ºC/min.  In this case, the polypropylene powder is heated to temperatures within and including at least below 0.1 ºC and 2 ºC below the melt temperature of the polypropylene powder for a period of not more than 24 hours. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 107340270).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  While sphericity of polypropylene powder is not determined, one of ordinary skill in the art would have expected from the substantially spherical polypropylene powder particles shown in Figure 5, that the polypropylene powder of the prior art exhibits claimed sphericity value.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vanelli et al. (US 9,580,551).
The prior art of Vanelli et al. relates to heat treating thermoplastic powders to improve efficacy of selective laser sintering (SLS) and improve product quality.  Inventors explain that laser sintering machines have relatively precise requirements for powdered material because the process is sensitive to relatively small variations in the melt behavior of a polymer powder (col. 14, lines 1-5).  This process is shown to increase a melting temperature Tm and melt onset temperature Tmo of the thermoplastic powder, as well as reducing a recrystallization temperature Trc and recrystallization onset temperature Tro of the thermoplastic powder (col. 7, line 40 - col, 8, line 8).  This in turn, improves consistency of a materials melt behavior and results in higher quality control and reproducibility in SLS processing.  
Heat treatment is carried out under inert gas at a temperature of not more than 10 ºC lower than a melting temperature of the thermoplastic powder for a period of at least one hour (claim 1).  Working example shows application of inventive process to polypropylene powder (col. 15, line 26).  Heat treatment at 145 ºC for 24 hours results in increase of first melting peak and melt onset temperature of the polypropylene powder.  While heating is carried out at a different temperature range relative to the observed melting temperature, one of ordinary skill in the art would have found it obvious to vary the temperature at which heat treatment occurs provided that it is within the range of not more than 10 ºC lower than the melting temperature, as prescribed in claims.  As shown in a second example (col. 15 line 50), the heating temperature is a result effective variable (MPEP § 2144.5) which clearly affects Tm, Tmo, Trc, and Tro of the polypropylene powder.  Hence, the choice of a particular heating temperature range, such as the range set forth in present claims, is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.  Since there is considerable variation in types and grades of polypropylene powder, as well as variation in the SLS process, one would have found it obvious to optimize heating temperature to improve melt behavior of a particular grade of polypropylene powder for a particular SLS process.
Regarding claim 2, one of ordinary skill in the art would reasonably expect commercial grade polypropylene powder to exhibit at least some degree of crystalline and amorphous regions.   Since the process of prior art and that of instant claims are substantially the same, one of ordinary skill in the art would have expected heat treated polypropylene powders to exhibit the process window recited in claim 5.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vanelli et al. (US 9,580,551) in view of Liu et al. (US 10,920,025).  
Vanelli et al. discusses use of agitation during heat treatment to prevent polymer powder from caking or sticking together.  Liu et al. teaches incorporation of a powder release agent (flow agent) to prevent adhesion among polyolefin particles (col. 5, line 35).  One of ordinary skill in the art would have found it obvious from the combination of teachings to include a flow agent in the polypropylene powder of Vanelli et al. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 15, 2022